 
EXHIBIT 10.17
 
NEXTWAVE WIRELESS, INC.
 
2007 New Employee Stock Incentive Plan
 
SECTION 1.   Purpose of the Plan.
 
The NextWave Wireless, Inc. 2007 New Employee Stock Incentive Plan (the “Plan”)
is intended to promote the interests of NextWave Wireless Inc., a Delaware
corporation (the “Company”), and its stockholders by enabling the Company and
its subsidiaries and affiliates to foster and promote the interests of the
Company by attracting new employees, and non-employee directors to the Company
who will contribute to the Company’s success by their ability, ingenuity and
industry, to enable such employees to acquire equity interests in the Company
and to provide a means whereby they may develop a sense of proprietorship and
personal involvement in the development and financial success of the Company,
and to encourage them to remain with and devote their best efforts to the
business of the Company thereby advancing the interests of the Company and its
stockholders. The Plan provides for payment of various forms of incentive
compensation and accordingly is not intended to be a plan that is subject to the
Employee Retirement Income Security Act of 1974, as amended, and shall be
administered accordingly.
 
SECTION 2.   Definitions.
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
 
“Award” shall mean any Option, Restricted Share, Phantom Share, Bonus Shares or
Other Stock-Based Award.
 
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
 
“Board” shall mean the Board of Directors of the Company.
 
“Bonus Shares” shall mean an award of Shares granted pursuant to Section 6(d) of
the Plan.
 
“Change in Control” shall mean the occurrence of any one of the following
events:
 
 
 

--------------------------------------------------------------------------------

 
 

(a)  
any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as modified
in Section 13(d) and 14(d) of the Exchange Act) other than (A) the Company or
any of its subsidiaries, (B) any employee benefit plan of the Company or any of
its subsidiaries, (C) any Affiliate, (D) a company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the Company, or (E) an underwriter temporarily
holding securities pursuant to an offering of such securities (a “Person”),
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting securities of the Company then outstanding;

 

(b)  
the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
entity or organization; provided, however, that a merger, reorganization,
business combination or consolidation which would result in the holders of the
voting securities of the Company outstanding immediately prior thereto holding
securities which represent immediately after such merger, reorganization,
business combination or consolidation more than 50% of the combined voting power
of the voting securities of the Company or the surviving company or the parent
of such surviving company shall not be covered by this subparagraph (b);

 

(c)  
the consummation of a sale, lease, transfer, conveyance or other disposition
(including by merger or consolidation) by the Company in one or a series of
related transactions, of all or substantially all of the Company’s assets, other
than any such transaction if the holders of the voting securities of the Company
outstanding immediately prior thereto hold securities immediately thereafter
which represent more than 50% of the combined voting power of the voting
securities of the acquiror, or parent of the acquiror, of such assets;

 

(d)  
the Board of Directors of the Company approves a plan of complete liquidation or
dissolution of the Company, except in connection with a transaction described in
the proviso to subparagraph (b); or

 

(e)  
individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease during a 12 month period for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
Director subsequent to the Effective Date whose election by the Board, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board shall be considered as though such individual were a Director of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either (i) an actual or
threatened election contest (as such terms are used in Rule 14A-11 of Regulation
14A promulgated under the Exchange Act) with respect to the election or removal
of Directors or an actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board or (ii) a plan or agreement to
replace a majority of the Directors of the Board then comprising the Incumbent
Board.

 
Solely with respect to any Award that is subject to Section 409A of the Code,
this definition is intended to comply with the definition of change in control
under Section 409A of the Code and, to the extent that the above definition does
not so comply, such definition shall be void and of no effect and, to the extent
required to ensure that this definition complies with the requirements of
Section 409A of the Code, the definition of such term set forth in regulations
or other regulatory guidance issued under Section 409A of the Code by the
appropriate governmental authority is hereby incorporated by reference into and
shall form part of this Plan as fully as if set forth herein verbatim and the
Plan shall be operated in accordance with the above definition of Change in
Control as modified to the extent necessary to ensure that the above definition
complies with the definition prescribed in such regulations or other regulatory
guidance insofar as the definition relates to any Award that is subject to
Section 409A of the Code.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.
 
“Committee” shall mean the compensation committee of the Board or a subset
thereof that is comprised solely of Independent Directors.
 
“Company” shall mean NextWave Wireless, Inc. or any successor thereto that
assumes and continues the Plan.
 
“Director” shall mean a member of the Board who is not an Employee.
 
“Effective Date” means the date that the Plan is adopted by the Board.
 
“Employee” shall mean any employee of the Company or an Affiliate.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” shall mean, with respect to Shares, the closing sales price
on any national securities exchange of a Share as of the trading day immediately
prior to the date of determination, or if the Shares are not listed on a
national securities exchange, the average of the closing bid and closing ask
prices quoted in the Over-The-Counter Market Summary immediately prior to the
date of determination (or if there is no trading in the Shares on such date, the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee), unless a
different measure of Fair Market Value is determined by the Committee. In the
event the Shares are not publicly traded at the time a determination of its fair
market value is required to be made hereunder, the determination of fair market
value shall be made in good faith by the Committee upon the reasonable
application of a reasonable valuation methodology.
 
“Independent Director” shall mean an Independent Director as defined by NASDAQ
Rule 4200(a)(15).
 
“Liquidity Event” shall mean a Change in Control.
 
“Option” shall mean an option granted under Section 6(a) of the Plan. Options
granted under the Plan may constitute nonqualified stock options, but shall not
constitute “incentive options” for purposes of Section 422 of the Code.
 
 
3

--------------------------------------------------------------------------------

 
 
“Other Stock-Based Award” shall mean an award granted pursuant to Section 6(f)
of the Plan that is not otherwise specifically provided for, the value of which
is based in whole or in part upon the value of a Share.
 
“Participant” shall mean any Employee or Director granted an Award under the
Plan.
 
“Performance Objectives” means the objectives, if any, established by the
Committee that are to be achieved with respect to an Award granted under this
Plan, which may be described in terms of Company-wide objectives, in terms of
objectives that are related to performance of a division, subsidiary, department
or function within the Company or an Affiliate in which the Participant
receiving the Award is employed or in individual or other terms, and which will
relate to the period of time determined by the Committee. Which objectives to
use with respect to an Award, the weighting of the objectives if more than one
is used, and whether the objective is to be measured against a
Company-established budget or target, an index or a peer group of companies,
shall be determined by the Committee in its discretion at the time of grant of
the Award. A Performance Objective need not be based on an increase or a
positive result and may include, for example, maintaining the status quo or
limiting economic losses.
 
“Person” shall mean an individual or a corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.
 
“Phantom Share” shall mean an Award of the right to receive Shares issued at the
end of a Restricted Period which is granted pursuant to Section 6(e) of the
Plan.
 
“Plan” means the plan described in Section 1 of the Plan and set forth in this
document, as amended from time to time.
 
“Restricted Period” shall mean any period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture, is not
exercisable by the Participant, and/or remains subject to the occurrence of a
Liquidity Event.
 
“Restricted Share” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Sections 6(b) of the Plan.
 
“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.
 
“Shares” shall mean shares of common stock of the Company, and such other
securities or property as may become the subject of Awards under the Plan or
into which Shares may be converted.
 
SECTION 3.   Administration.
 
The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. No member of the Committee shall vote or act upon any matter relating
solely to himself. Grants of Awards to members of the Committee must be ratified
by the Board.
 
 
4

--------------------------------------------------------------------------------

 
 
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant; (iii)
determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, other Awards or other property, or
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances cash, Shares, other
securities, other Awards, other property, and other amounts payable with respect
to an Award shall be deferred either automatically or at the election of the
holder thereof or of the Committee; (vii) interpret and administer the Plan and
any instrument or agreement relating to an Award made under the Plan; (viii)
establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
 
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, any stockholder of the Company and any Employee or
Director. No Director or member of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award
granted hereunder and the Directors and the members of the Committee shall be
entitled to indemnification and reimbursement by the Company and its Affiliates
in respect of any claim, loss, damage or expense (including legal fees) arising
therefrom to the full extent permitted by law.
 
SECTION 4.   Shares Available for Awards.
 

(a)  
Shares Available. Subject to adjustment as provided in Section 4(c), the number
of Shares with respect to which Awards may be granted under the Plan shall be
2,500,000. In the event that any outstanding Award expires, is cancelled or
otherwise terminated, any rights to acquire Shares allocable to the unexercised
or unvested portion of such Award shall again be available for the purposes of
the Plan. In the event that Shares issued under the Plan are reacquired by the
Company pursuant to any forfeiture provision, such Shares shall again be
available for the purposes of the Plan. In the event a Participant pays for any
Award through the delivery of previously acquired Shares, the number of Shares
available shall be increased by the number of Shares delivered by the
Participant.

 
 
5

--------------------------------------------------------------------------------

 
 

(b)  
Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to an
Award may only be authorized and unissued Shares and, unless permitted under
Delaware law, may not be treasury Shares. No fractional Shares shall be issued
under the Plan; payment for any fractional Shares shall be made in cash.

 

(c)  
Adjustments. In the event that the Committee determines that any distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, or other similar
transaction or event affects the Shares such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Shares (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Shares (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
however, the Committee shall not take any action otherwise authorized under this
subparagraph (c) to the extent that (i) such action would cause (A) the
application of Section 409A of the Code to the Award or (B) create adverse tax
consequences under Section 409A of the Code should either or both of those Code
sections apply to the Award or (ii) except as permitted in Section 7(c),
materially reduce the benefit to the Participant without the consent of the
Participant.

 
SECTION 5.   Eligibility.
 
Awards may be granted to any person who was not previously an employee or
director of the Company or an Affiliate, or following a bona fide period of
non-employment or non-service, as an inducement to the individual’s entering
into employment with the Company or an Affiliate or as a non-employee director
of the Company or an Affiliate, including grants of Awards to new employees and
new directors in connection with a merger or acquisition.
 
SECTION 6.   Awards.
 

(a)  
Options. Subject to the provisions of the Plan, the Committee shall have the
authority to determine the Participants to whom Options shall be granted, the
number of Shares to be covered by each Option, the purchase price therefor and
the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions (including Performance Objectives), as the Committee shall determine,
that are not inconsistent with the provisions of the Plan.

 

(i)  
Exercise Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee at the time the Option is granted, but shall not
be less than 100% of the Fair Market Value per Share as of the date of
determination.

 
 
6

--------------------------------------------------------------------------------

 
 

(ii)  
Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part (which may include the
achievement of one or more Performance Objectives), and the method or methods by
which, and the form or forms (which may include, without limitation, cash, check
acceptable to the Company, Shares already owned for more than six months,
outstanding Awards, other securities or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price) in which payment of the exercise price with respect thereto may
be made.

 

(iii)  
Option Repricing. Options under this Plan may not be repriced. However, the
Committee may, in its absolute discretion, grant to holders of outstanding
Options, in exchange for the surrender and cancellation of such Options, options
granted under a shareholder approved plan of the Company in accordance with the
terms thereof, which have exercise prices lower (or higher with any required
consent) than the exercise price provided in the Options so surrendered and
canceled and containing such other terms and conditions as the Committee may
deem appropriate.

 

(b)  
Restricted Shares. Subject to the provisions of the Plan, the Committee shall
have the authority to determine the Participants to whom Restricted Shares shall
be granted, the number of Restricted Shares to be granted to each such
Participant, the duration of the Restricted Period during which, and the
conditions, including Performance Objectives, if any, under which if not
achieved, the Restricted Shares may be forfeited to the Company, and the other
terms and conditions of such Awards. Unless subject to the achievement of
Performance Objectives or a special determination is made by the Committee as to
a shorter Restricted Period, the Restricted Period shall not be less than three
years.

 

(i)  
Share Distribution Right (“SDR”). To the extent provided by the Committee, in
its discretion, a grant of Restricted Shares may provide that distributions made
by the Company with respect to the Restricted Shares shall be subject to the
same forfeiture and other restrictions as the Restricted Share and, if
restricted, such distributions shall be held, without interest, until the
Restricted Share vests or is forfeited with the SDR being paid or forfeited at
the same time, as the case may be. Absent such a restriction on the SDRs in the
Award Agreement, SDRs shall be paid to the holder of the Restricted Share
without restriction.

 

(ii)  
Registration. Any Restricted Share may be evidenced in such manner as the
Committee shall deem appropriate, including, without limitation, book-entry
registration or issuance of a Share certificate or certificates. In the event
any Share certificate is issued in respect of Restricted Share granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Share.

 
 
7

--------------------------------------------------------------------------------

 
 

(iii)  
Forfeiture and Restrictions Lapse. Except as otherwise determined by the
Committee or the terms of the Award that granted the Restricted Share, upon
termination of a Participant’s employment (as determined under criteria
established by the Committee) for any reason during the applicable Restricted
Period, all Restricted Shares shall be forfeited by the Participant and
reacquired by the Company. Unrestricted Shares, evidenced in such manner as the
Committee shall deem appropriate, shall be issued to the holder of Restricted
Shares promptly after the applicable restrictions have lapsed or otherwise been
satisfied.

 

(iv)  
Transfer Restrictions. During the Restricted Period, Restricted Shares will be
subject to the limitations on transfer as provided in Section 6(g)(iii).

 

(c)  
Bonus Shares. The Committee shall have the authority, in its discretion, to
grant Bonus Shares to Participants. Each Bonus Share shall constitute a transfer
of an unrestricted Share to the Participant, without other payment therefor, as
additional compensation for the Participant’s services to the Company. Bonus
Shares shall be in lieu of a cash bonus that otherwise would be granted.

 

(d)  
Phantom Shares. The Committee shall have the authority to grant Awards of
Phantom Shares to Participants upon such terms and conditions as the Committee
may determine; provided, however, any such Award shall contain terms that are
designed to avoid application of Section 409A of the Code to the Award or are
designed to avoid adverse tax consequences under Section 409A of the Code should
that Code section apply to the Award. Phantom Shares that are vested on the date
of grant shall be in lieu of a cash bonus that otherwise would have been
granted.

 

(i)  
Terms and Conditions. Each Phantom Share Award shall constitute an agreement by
the Company to issue or transfer a specified number of Shares or pay an amount
of cash equal to the Fair Market Value of a specified number of Shares, or a
combination thereof to the Participant in the future, subject to the fulfillment
during the Restricted Period or other period set by the Committee of such
conditions, including Performance Objectives, if any, as the Committee may
specify at the date of grant. During the Restricted Period, the Participant
shall not have any rights of ownership in the Phantom Shares and shall not have
any right to vote such Shares.

 

(ii)  
Distributions. Any Phantom Shares Award may provide that an amount equal to any
distributions made by the Company with respect to Shares during the Restricted
Period be credited in a cash bookkeeping account (without interest) or that
equivalent additional Phantom Shares be awarded, which account or Shares may be
subject to the same restrictions as the underlying Award or such other
restrictions as the Committee may determine. Notwithstanding any other provision
of the Plan to the contrary, any award of distributions on Shares (described in
the immediately preceding sentence) shall contain terms that (i) are designed to
avoid application of Section 409A of the Code to the Award or (ii) are designed
to avoid adverse tax consequences under Section 409A should that Code section
apply.

 
 
8

--------------------------------------------------------------------------------

 
 

(e)  
Other Stock-Based Awards. The Committee may also grant to Participants an Other
Stock-Based Award, which shall consist of a right which is an Award denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares as is deemed by the Committee to be consistent with the
purposes of the Plan. Subject to the terms of the Plan, including the
Performance Objectives, if any, applicable to such Award, the Committee shall
determine the terms and conditions of any such Other Stock-Based Award.
Notwithstanding any other provision of the Plan to the contrary, any Other
Stock-Based Award granted under the Plan shall contain terms that (i) are
designed to avoid application of Section 409A of the Code or (ii) are designed
to avoid adverse tax consequences under Section 409A should that Code section
apply to such Award.

 

(f)  
General Provisions Applicable to all Awards.

 

(i)  
Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate. No Award shall be issued
in tandem with another Award if the tandem awards would result in adverse tax
consequences under Section 409A of the Code. Awards granted in addition to or in
tandem with other Awards or awards granted under any other plan of the Company
or any Affiliate may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.

 

(ii)  
Forms of Payment by Company Under Awards. Subject to the terms of the Plan and
of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments.

 

(iii)  
Limits on Transfer of Awards.

 

(A)  
Except as provided in (C) below, each Award, and each right under any Award,
shall be exercisable only by the Participant during the Participant’s lifetime,
or by the person to whom the Participant’s rights shall pass by will or the laws
of descent and distribution. Notwithstanding anything in the Plan to the
contrary, an Award of Options shall be transferable pursuant to a domestic
relations order.

 
 
9

--------------------------------------------------------------------------------

 
 

(B)  
Except as provided in (C) below, no Award and no right under any such Award may
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

 

(C)  
Notwithstanding anything in the Plan to the contrary, to the extent specifically
provided by the Committee with respect to a grant, an Award of Options may be
transferred to immediate family members or related family trusts, or similar
entities on such terms and conditions as the Committee may establish.

 

(iv)  
Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, that in no event shall the term of any
Award exceed a period of 10 years from the date of its grant.

 

(v)  
Stock Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

(vi)  
Delivery of Shares or other Securities and Payment by Participant of
Consideration. No Shares or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award Agreement (including, without limitation, any
exercise price, tax payment or tax withholding pursuant to Section 9(b) of the
Plan) is received by the Company. Such payment may be made by such method or
methods and in such form or forms as the Committee shall determine, including,
without limitation, cash, reduction of a current payment of compensation with
the consent of the Participant, Shares, other securities, other Awards or other
property, withholding of Shares, cashless exercise with simultaneous sale, or
any combination thereof; provided that the combined value, as determined by the
Committee, of all cash and cash equivalents and the Fair Market Value of any
such Shares or other property so tendered to the Company, as of the date of such
tender, is at least equal to the full amount required to be paid pursuant to the
Plan or the applicable Award Agreement to the Company.

 
 
10

--------------------------------------------------------------------------------

 
 

(vii)  
Awards to Non-U.S. Employees. To comply with the laws in other countries in
which the Company or any of its Affiliates operates or has Employees or
Directors, the Committee, in its sole discretion, shall have the power and
authority to

 

(A)  
Determine which Affiliates shall be covered by the Plan;

 

(B)  
Determine which Employees and Directors outside the United States are eligible
to participate in the Plan;

 

(C)  
Modify the terms and conditions of any Award granted to Employees and Directors
outside the United States to comply with applicable foreign laws;

 

(D)  
Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 6(f)(vii) by the Committee shall be attached to this Plan document as
appendices; and

 

(E)  
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

 

(viii)  
Compliance with 409A. Notwithstanding any other provision of the Plan to the
contrary, any Award granted under the Plan shall contain terms that (i) are
designed to avoid application of Section 409A of the Code to the Award or (ii)
are designed to avoid adverse tax consequences under Section 409A of the Code
should that Code Section apply to the Award.

 
SECTION 7.   Amendment and Termination.
 
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:
 

(a)  
Amendments to the Plan. The Committee may amend, alter, suspend, discontinue, or
terminate the Plan without the consent of any Shareholder, Participant, other
holder or beneficiary of an Award, or other Person; provided, however, no such
amendment may be made without Shareholder approval to the extent that such
approval is required by (i) applicable legal requirements or (ii) the
requirements of any securities exchange or market on which the Shares are
listed.

 

(b)  
Amendments to Awards. The Committee may waive any conditions or rights under,
amend any terms of, or alter any Award theretofore granted, provided no change
in any Award (i) shall (A) cause the application of Section 409A of the Code to
the Award or (B) create adverse tax consequences under Section 409A of the Code
should either or both of those Code sections apply to the Award or (ii) except
as provided in Section 7(c), shall materially reduce the benefit to Participant
without the consent of such Participant.

 
 
11

--------------------------------------------------------------------------------

 
 

(c)  
Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. Except as provided in Section 7(b), the Committee will authorize
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4(c) of the Plan) affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.

 
SECTION 8.   Adjustments Upon Changes in Shares/Change in Control.
 

(a)  
If any change is made in the Shares subject to the Plan, or subject to any
Award, without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, Share
distribution, stock split, liquidating distribution, combination of Shares,
exchange of Shares, change in corporate structure or other transaction not
involving the receipt of consideration by the Company), the Plan shall be
appropriately adjusted in the class(es) and maximum number of Shares subject to
the Plan pursuant to, and subject to the limits of, Section 4(c) and the
outstanding Awards shall be appropriately adjusted in the class(es) and number
of Shares and exercise price per Share subject to such outstanding Awards. Such
adjustments shall be made by the Committee, the determination of which shall be
final, binding and conclusive. (The conversion of any convertible securities of
the Company shall not be treated as a “transaction not involving the receipt of
consideration by the Company”.)

 

(b)  
In the event of a Change in Control, (1) if the Company does not survive as an
independent entity or organization (excluding as a subsidiary), the surviving
entity or organization or an affiliate of such surviving entity or organization
shall assume the Awards outstanding under the Plan or substitute similar awards
(including an award to acquire the same consideration paid to the security
holders of the Company in the transaction effecting the Change in Control) for
those outstanding under the Plan, or (2) if the Company continues as an
independent entity or organization (excluding as a subsidiary), such Awards
shall continue in full force and effect. In addition, upon a Change in Control,
unless the Award Agreement otherwise provides, all Awards shall become fully
vested immediately prior to the Change in Control. In the event of a Change in
Control in which the Company does not survive as an independent entity or
organization (excluding as a subsidiary), if any surviving entity or
organization and its affiliates refuse to assume or continue the Awards, or to
substitute similar awards for those outstanding under the Plan, then the Awards
not exercised or paid prior to such event shall terminate on such event.

 
SECTION 9.   General Provisions.
 

(a)  
No Rights to Awards. No Employee, Director or other Person shall have any claim
to be granted any Award, and there is no obligation for uniformity of treatment
of Employees, Directors, or holders or beneficiaries of Awards. The terms and
conditions of Awards need not be the same with respect to each recipient.

 
 
12

--------------------------------------------------------------------------------

 
 

(b)  
Withholding. The Company or any Affiliate is authorized to withhold at the
minimum statutory rate from any Award, from any payment due or transfer made
under any Award or under the Plan or from any compensation or other amount owing
to a Participant the amount (in cash, Shares, other securities, Shares that
would otherwise be issued pursuant to such Award, other Awards or other
property) of any applicable federal, state or local taxes payable in respect of
an Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. In addition, unless the Award Agreement provides
otherwise, the Committee may provide that the Participant may direct the Company
to satisfy such Participant’s tax obligation through the “constructive” tender
of already-owned Shares or the withholding of Shares otherwise to be acquired
upon the exercise or payment of such Award.

 

(c)  
No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.

 

(d)  
Governing Law. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Delaware and applicable federal law.

 

(e)  
Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

(f)  
Other Laws. The Committee may refuse to issue or transfer any Shares or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance of transfer or such Shares or such other consideration might
violate any applicable law or regulation or entitle the Company to recover the
same under Section 16(b) of the Exchange Act, and any payment tendered to the
Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder or beneficiary.

 
 
13

--------------------------------------------------------------------------------

 
 

(g)  
No Trust or Fund Created. Neither the Plan nor the Award shall create or be
construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any general unsecured creditor of the
Company or any Affiliate.

 

(h)  
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Shares or whether such fractional Shares or any rights thereto shall
be canceled, terminated, or otherwise eliminated.

 

(i)  
Securityholders’ Agreement. The Committee may condition the grant, payment
and/or exercise of any Award upon the Participant’s already being, or becoming
subject to, an agreement between and among holders of securities in the Company
covering, inter alia, the transferability of the Shares, rights of the Company
to repurchase such Shares and such other matters as the Committee deems
appropriate; provided, however, any such restrictions shall automatically lapse
upon the Shares becoming readily tradeable on a national securities market.

 

(j)  
Securities Laws Compliance. Unless the Shares have been registered under the
Securities Act of 1933 (and, in the case of any Participant who may be deemed an
affiliate of the Company for securities law purposes, such Shares have been
registered under such Act for resale by such Participant), or the Company has
determined that an exemption from registration is available, the Company may
require prior to and as a condition of the exercise or payment of any Award that
(i)the Participant desiring to exercise or receive payment such Award give the
Company written notice thereof and that such notice may not be given by the
Participant until 45 days thereafter (which time period may be waived by the
Committee in its sole discretion) in order to allow the Company the opportunity
to provide to such Participant any disclosure materials, or to make such
filings, as may be required under federal and state securities laws and (ii) the
Participant desiring to exercise or be paid such Award famish the Company with a
written representation in a form prescribed by the Committee to the effect that
such person is acquiring said Shares solely with a view to investment for his or
her own account and not with a view to the resale or distribution of all or any
part thereof, and that such person will not dispose of any of such Shares
otherwise than in accordance with the provisions of Rule 144 under the Act
unless and until either the Shares are registered under the Act or the Company
is satisfied that an exemption from such registration is available.

 

(k)  
Headings. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

 
 
14

--------------------------------------------------------------------------------

 
 

(l)  
Section 162(m) of the Code. Awards granted under this Plan shall not be
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code.

 

(m)  
No Guarantee of Tax Consequences. None of the Board, the Company nor the
Committee makes any commitment or guarantee that any federal, state or local tax
treatment will apply or be available to any person participating or eligible to
participate hereunder.

 
SECTION 10.   Effective Date of the Plan.
 
This Plan shall be effective on the date it is adopted by the Board.
 
SECTION 11.   Term of the Plan.
 
No Award shall be granted under the Plan after the 10th anniversary of the
effective date of the Plan and the Plan shall expire on that date unless earlier
terminated pursuant to Section 7. However, unless otherwise expressly provided
in the Plan or in an applicable Award Agreement, any Award granted prior to such
expiration or termination, and the authority of or the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such expiration or
termination date.
 
 
15

--------------------------------------------------------------------------------

 
 